 :322DECISIONS OF NATIONAL LABOR RELATIONS BOARDSunnyland Packing CompanyandAmalgamated Meat Cuttersand Butcher Workmen of North America, AFL-CIO.CaseNo. 10-CA-5665.March 1, 1965DECISION AND ORDEROn November 30, 1964, Trial Examiner Harold X. Summersissued his Decision in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices within the meaning of the National Labor RelationsAct, as amended, and recommending that, it cease and desist therefromand take certain affirmative action, as set forth in the attached Decision.Thereafter the Respondent filed exceptions to the Decision.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the National Labor Relations Board has delegateditspowers in connection with thiscase to athree-member panel[Chairman McCulloch and Members Fanning and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theTrial Examiner's Decision, the exceptions, and the entire recordin this case, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner.ORDERPursuant to Section 10(c) of the National Labor Relations Act,as amended, the Board hereby adopts as its Order the Orderrecommended by the Trial Examnier with the following modifica-tions, and orders the Respondent, Sunnyland Packing Company,itsofficers,agents, successors, and assigns, shall take the actionset forth in the Trial Examiner's Recommended Order, as thusmodified :Insert the following paragraph 2(c) and renumber all subsequentparagraphs accordingly :"(c)Notify the above-named employee if presently serving inthe Armed Forces of the United States of his right to full rein-statement upon application in accordance with the Selective ServiceAct and the Universal Military Training and Service Act of 1948,as amended, after discharge from the Armed Forces."TRIAL EXAMINER'S DECISIONThis case was heard upon the complaint1of the GeneralCounsel of the NationalLabor Relations Board,herein called the Board, alleging that Sunnyland Packing1The complaint was issued May 24,1964.The charge initiating the proceeding wasfiled March 31, 1964.151 NLRB No. 44. SUNNYLAND PACKING COMPANY323Company,herein called Respondent,had engaged in and was engaging in unfairlabor practices within the meaning of Section 8(a)(1) and(3) of the National LaborRelations Act, hereincalled the Act.Respondent's answer to the complaint admittedsome of its allegations and denied others; in effect,it denied the commission of anyunfair labor practices.Pursuant to notice,a hearing was held before Trial Exam-inerHarold X. Summeisat Thomasville,Georgia, onJuly 14, 1964.All partieswere afforded full opportunity to examine and cross-examine witnesses,to argue.orally, and to submit briefs.Briefs filedby theGeneral Counseland byRespondenthave been fully considered.Uponthe entire record of the case, including my evaluation of the witnesses basedupon the evidence and my observations of their demeanor,Imake the following:FINDINGS OF FACT1.COMMERCERespondent is a Georgia corporation engaged in the processing, sale, and distri-bution of meat products.During the 12 months preceding the issuance of theinstant complaint, which period is representative of all times material herein,Respondent sold and shipped products valued at in excess of $50,000 from its plantat Thomasville, Georgia, directly to points outside the State of Georgia.I find that Respondent is an employer engaged in commerce within the meaningof the Act.II.THE UNIONThe Charging Party, Amalgamated Meat Cutters and Butcher Workmen of NorthAmerica, AFL-CIO, hereinafter called the Union, is a labor organization within themeaning ofthe Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundRespondent's production and maintenance employees have been the object of anumber of union organizing campaigns, and they have participated in at least oneBoard-conducted election, in 1955.The Union's most recent campaign began during or about January 1963. On thisrecord, I find that this campaign continued until at least March 1964, but that twomajor clusters of activity took place early in 1963 and early in 1964, respectively.Union meetings were held on Friday evenings during the campaign.By registered letter dated January 11, 1964, received January 13, the Union sentRespondent a list of 184 of Respondent's employees who, according to the letter,had signed union authorization cards.2Very shortly thereafter, Respondent posted,in each of its departments, a list of the employees in that department who, accordingto the Union, had signed authorization cards.3B.Chronology of events 41.A week or two before the posting by Respondent of the list of union cardsigners-in other words, between January 2 and 7, 1964 5-J. B. Brinkley, sliced-bacon foreman,° asked Lenzie Brinson, an employee in his department, if he hadheard anything about "union cards going around."Receiving a negative answer,he said "he hoped" that those who were signing the cards knew what they weredoing-the Company had been so good to them that he felt they should not signthe cards.2 There were 600 to 700 employees altogether.8 The purpose of the posting is without explanation.But the General Counsel makesno attack upon the posting-indeed, a witnesss who had been active in the organizingcampaign testified that the posting was "helpful" to those soliciting signatures-and rshall draw no unfavorable inferences therefrom'Unless otherwise indicated, these findings are based upon uncontradicted, creditedtestimony.The findings contained in this section will not be repeated elsewhere inthis report; later references to them will take the form of the abbreviation"chron."followed by the item number or numbers being alluded to.6Unless the contrary is noted, all dates referred to herein fall within 19646 Established by the pleadings and here found to be a supervisor of Respondent withinthe meaningof the Act. 324DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.On January 14-the same day as or the day after the "Union list" was postedby Respondent-Alvin Heard, night shipping foreman,7 asked employee RaymondJohnson if he had signed a union card yet. (Johnson's name was not on the postedunion list).3.On or about January 17, Amos Fallin, a meatcutter for Respondent, wasapproached by Bill Chastain, his foreman, and by his brother Estes Fallin, Jr.,sausage-vacuum-pack foreman.8Chastain said that he "couldn't talk to" Amos buthe had talked to a third Fallin brother employed by Respondent; and Estes Fallinsaid that Amos was "doing the wrong thing" by signing a union card.When Amosvolunteered that he had signed a card-rather superfluously, since his name appearedon the posted list-and would sign another if necessary, Estes repeated, "You'redoing the wrong thing. I believe you'll be sorry of it, and I think you should signa withdrawal."When Amos said he would do no such thing, his brother reiteratedhis belief that Amos would be sorry.4.Also in January-after the list was posted-Jesse Luke, kill floor foreman,9asked A. J. Stapleton, a killing floor employee whose name appeared on the list,"what was wrong with the boys on the job," to which Stapleton replied that theproblem was "money and the work load."5.At or about the middle of January, Donny Lewis, beef cooler foreman,1° wentinto the beef cooler where employee Howard Fulghum was working.He said hewas disappointed in Fulghum-he had seen his name on the "wrong list." (Fulghum'sname appeared on the union list.)Fulghum said that his having signed a unioncard "was no reflection on" Lewis, since he had signed the card while working undera previous foreman, and Lewis asked him, "Would you reconsider? It looks badon my part." Fulghum declined, saying he had signed the card "in good faith."6.By February 14, Raymond Johnson (seechron.2) had signed a union card.On or about that date, Alvin Heard (also involved inchron. 2)asked him what theUnion would do for him. Johnson said that a union would equalize hours andbring better pay, to which Heard said, "Well, I don't know anything about theUnion," and walked away.7(a). On Thursday, February 13, Howard Fulghum, a beef tagger (seechron. 5),was scheduled to report for work at 4 p.m. At 1 o'clock that day, Donny Lewis, hisforeman, called him, asking him to come in to the plant at 3:15.When Fulghumarrived there at that time, Lewis told him that Hosea Vann (vice president, plantsuperintendent, and a supervisor within the meaning of the Act) wanted to talk tohim about a sales job, and they went to Vann's office.7(b). There, Vann told Fulghum that a salesman's job was open, that he thoughtFulghum would make a good salesman, and that he wanted Fulghum to try the job.At that time, Fulghum was neither asked if he was interested nor did he say that hewas interested; on the other hand, neither did he display any lack of interest in theproposal."He was thereupon told to go to the sales office.7(c).At the sales office, Assistant Sales Manager "Red" Stringer spoke to him,in the presence, for almost the entire time, of Sales Manager William Kennington.Stringer said that a sales job was open and asked about Fulghum's "home" situationFulghum said he had just bought a new home into which he planned to move thefollowing week and that, even if he made a change, he would need time off to makethemove.Stringer, saying that the necessary time would be given him if he tookthe job, asked if he would have any trouble disposing of the home if he became asalesman and had a permanent territory elsewhere. (The answer is unrecordedhere.)Stringer then gave specific information about the job requirements. Fulghumwould begin as a trainee; at least at first, he would be required to attend sales meet-ings at Miami, Savannah, and Augusta, returning to Thomasville between each meet-ing; his expenses for attending the sales meetings would be defrayed by Respondent,but he himself would be expected to advance the funds for travel costs at the first(Miami) meeting; salesmen ordinarily had new automobiles, but at least for the7And a supervisor of Respondent within the meaning of the Act.8 Both Chastain and Estes Fallin were supervisors within the meaning of the Act.9A supervisor within the meaning of the Act.ioA supervisor within the meaning of the Act"Vann, testifying, said Fulghum "talked as if he were interested" ; Fulghum testifiedthat he expressed neither interest nor a lack of interest. (The two versions aie notnecessarily inconsistent.)Under the circumstances-no detailshaving yet been givenhim-I find Fulghum's verbal reaction (or its lack) to have been as noted in the text.As a matter of fact, until he gave thought to the whole matter-seeinfra-he ions"interested" in the proposed move. SUNNYLAND PACKING COMPANY325present, he would not need one-he could ride buses and/or travel with other sales-men.As for compensation, he was told that, as a salesman-trainee, he would receivea wage equivalent to that of his past 6 months-approximately $90 per week.Nomention was made, nor did Fulghum make inquiry, of the pay he would receive ifand when he became a journeyman salesman; nor was mention made of how longthe training period would consume.He did ask whether, if he failed to make outas a salesman, he would get his old plant job back; and he was told that, while nor-mally one could go back to his job under such circumstances, there was no "guaran-tee" of a job in the plant.Fulghum asked for time to consider the matter until Monday morning; amongother things, he wanted to discuss it with his wife. Stringer said he wanted an answerby the following morning (Friday) since he was planning to leave town, and Ful-ghum said he would comply with the request.7(d)Thereupon, Fulghum went to his job of tagging beef. (He worked lateafternoons and evenings, from Sunday through Thursday, inclusive.)At his 11.30p.m. supper break, he telephoned his wife, asking her to awaken him at 8 the nextmorning.He told her that Vann wanted to talk to him about a sales job, but hegave her no details except to say that he "didn't think it was on the level "7(e).Having gone over the matter with his wife, Fulghum reported to Stringerthe next morning.He said that neither he nor his wife would "appreciate" his beingon the road, that he was satisfied with and happy in his present work, and that hewould rather not make a change. Stringer's comment: "If you are happy whereyou are at, I see no need for you to take a sales job." Fulghum went home.7(f).At 12:30 p.m., Donny Lewis (upon Vann's instructions) called Fulghum andasked him to come to the plant, saying he wanted to talk to him again. At 1 p.m.,Fulghum arrived at the plant, and Lewis took him to Vann's office.Vann openedthe conversation by noting that he understood Fulghum had turned down the salesjob.Fulghum verified this, indicating his satisfaction with his present job.Vannthen said, "I guess you know you've been training for about a year for the salesdepartment, and you are blocking the line of promotion that we have set up in theplant."Fulghum disclaimed any knowledge of a training program, saying, "This isthe first I've heard of it .... This is the first I've heard of any sales department-the man that was in [my job before me] was in the position about 7 years,12 and thatis the first I had known of any sales training."Vann repeated that he had beentrained for a sales job, said that Respondent could pick its salesmen from anywherein the plant, and concluded by remarking that if he did not take the job Respondentwas going to let him go.Again, he expressed his confidence that Fulghum wouldmake a good salesman if he tried, pointing out that, on his job, he had learned torecognize grades of beef.Fulghum asked a question he had asked of Stringer theday before, with a slight variation-if he failed to make the grade as salesman,could he have a job back at the plant, not necessarily his old jobs but any job?Vann's answer was a variation on Stringer's-there were no guarantees but, withhis experience, Fulghum would be able to get a good job "somewhere else." Ful-ghum then asked for time until Monday morning "to reconsider," and Vann said hecould have until that time.137(g). After this meeting ended, Lewis told Fulghum that he had checked withVann and that Fulghum shouldnotreport on his next regular workday, Sunday-that Gene Rogers would fill in for him that day. Therefore, Fulghum did not workon Sunday.7(h). On Monday morning (February 17) at 9 o'clock, Fulghum went to the plant.Learning that Vann was in conference, he looked for and found Lewis. In responseto the latter's query, he said that his mind was made up-he was not going to takeAs discussed in greater detailinfra,Fulghum stepped into his current job in July 1963.'8 The conversation thus found to have taken place substantially accords with thetestimony of both Fulghum and Vann. Vann, but not Fuighum, testified that, whenFulghum asked if he could come back to the plant if things did not work out, be (Vann)saidhe could if he had not "hurt Sunnyland's name" ; in my findings, I have creditedFulghum on this minor point. Also, Vann, but not Fulghum, testified that, at thisFriday conversation, Fuighum again expressed an interest in the sales job by saying hethought he could perform well ; I regard this to lack plausibility in view of the decisionFulghum had tentatively formed, and I do not credit it. In fact, to the extent there areminor variation in Fulghum's and Vann's testimony, I have credited the former. (1)Iwas favorably impressed by Fulghum's apparent candor in testifying ; I regarded Vann,on the other hand, as hesitant and wary. (2) Management officials who were present atthe conversation-Russell Bozeman, assistant superintendent, and Donny Lewis, fore-man-were not called as witnesses. 326DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe sales job.He added that he did not believe the offer was "on the level."WhenLewis replied, "I believe it is on the level, and I think you could make a good sales-man if you tried," Fulghum said, "Well, I'm not trained for it, and I don't believe Icould make it. I don't have any education." 14He then went to the offices ofRespondent's employee credit union to discuss his outstanding indebtedness to them 15There, he found that (1) his loan-history card has already been pulled from thefiles and (2) his final paycheck (for the previous week) was already in the handsof the credit union.He thereupon engaged in a discussion-not relevant hereto-with a credit union representative about the possibilities of refinancing the loan at"outside" sources.7(i).This conversation was interrupted by Lewis, who said that Vann was nowavailable.They went to Vann's office. Expressing regrets that Fulghum had turned downthe sales job, Vann said that "his word still went"; when Fulghum asked if this meanthe was fired, he verified this. Fulghum again asked if he could haveanyjob in theplant, and Vann said there was nothing-if he did not take the sales job, he couldgo find a job with which he would be more satisfied. Fulghum left.7(j).One week later-on or about February 24-Fulghum moved into his newhome.At that time he visited the plant to return the keys of his former rented hometoVann.'6Vann asked if he had changed his mind about the sales job; Fulghumsaid he had not but would take any job in the plant.8.Meanwhile, on Thursday, March 13, Bill Chastain called Stapleton (seechron.4) off the killing floor into a small room and asked him if he would consider with-drawing from the Union. Stapleton-who did not work directly under Chastain-said he had no time to talk, that he must return to his job.When Chastain per-sisted, Stapleton said he would give his answer on Monday.On Monday, the 17th, Chastain went to Stapleton at his workplace and asked forthe answer. Stapleton said that he had thought about it but that he would not con-sider withdrawing.At this, Chastain said that Stapleton "would be sorry."9.The name of Joseph Hurst was included on the union list. On or about March 1,BillChastain called him into a small room off the hog-cutting floor and asked himwhat the Company had ever done to make him sign a union card. Hurst pointedto several things: he was making no more, in some cases less, than others who hadbeen hired after he was; also, he had not received compensation for the full periodof a prior absence through injury.Chastain asked Hurst if he didn't want to "signa withdrawal paper and get out of the Union"; in reply, Hurst said he didn't think itwas any use-there was no way to get out.10.A conversation took place between Bill Chastain and Amos Fallin (seechron.3) on a date uncertain, but between January 31 and March 31.17 Chastain asked ifFallin wasn't ready to give up and sign a withdrawal from the Union. Fallin said hewas not.Chastain said he was doing "the wrong thing."Among other things-theconversation consumed 30 minutes-he enumerated benefits of employment withRespondent and said that Respondent "could pay [Fallin] a certain amount of money,and they should be able to do as they pleased." Fallin did not withdraw from theUnion.C. Independent interference, restraint, and coercionI found, as alleged in the complaint, that, on a number of occasions, Respondent'ssupervisors asked employees about their or other employees' union activities orleanings:J.B. Brinkley, between January 2 and 7, 1964 (seechron.1); 18 Alvin14He had a sixth-grade education.15 By prior agreement, the final check of an employee-debtor whose employment wasterminated could be applied to the existing indebtedness.16He had rentedfrom Respondent.Four weeks earlier-on or about January 27-he had given Respondent notice that he had bought a new home and that he intended tomove from the rented quarters17Only Fallin testified about the incident, and both because I was impressed by hisdemeanor and because it comported with the pattern emerging from the credited testi-mony of others, I believe that the incident occurred as detailed above.He was, how-ever, vague as to the date.At one point he said the conversation occurred 2 weeksafter that noted atchron.3,which would place it as having occurred on or aboutJanuary 31; at two points, he thought it took place4monthsafter the first conversa-tion-or May 17 I set March 31 as the latest possible date, for I cannot believe Chastainwould have engaged in this conduct after Respondent received notice of the filing of theinstant charge.18The date alleged in the complaint for this incident was on or about January 15 SUNNYLAND PACKING COMPANY327Heard, on January 14(chron.2); Jesse Luke, sometime in January after the 13th(chron.4); 19 Heard again, on or about February14 (chi on.6); and Bill Chastain,on or about March 1(chron.9) 20 In addition, supervisors, by telling employeeswho refused to withdraw from the Union that they would be "sorry" (Estes Fallinon January 17 21 and Bill Chastain on March 16 22), were thereby threatening eco-nomic or other reprisals for continued union activities, as alleged in the complaint.Finally, the complaint's allegations of supervisory solicitation of employees to with-draw from the Union are fully supported by my findings heretofore made: the con-duct of Lewis in mid-January(chron.5); 23 of Fallin on January 17(chron. 3);and of Bill Chastain on March 1(chron. 9)and on March 13 and 17(chron 8).As I understand Respondent's position, the acts complained of, if they occurred,do not constitute unfair labor practices because, considering the words used and theabsence of independent evidence of union animus by Respondent, they were notaimed at, and they did not have the effect of, inhibiting employees' self-organizationalrights.I cannot agree.The words used in each case were clear and unambiguous;and coming as they did, upon the revitalization of better than a yearlong union cam-paign, there was no mistaking the motivation behind them 24Even if there wereno independent evidence of union animus,25 such animus was self-evident in theconduct of the supervisors heremabove found to have occurred.To ask employeesabout union activities, to tell them they will be sorry if they participate therein, and'to solicit their withdrawal therefrom can have but one purpose; attributing rational-ity to the supervisors, it can only have been designed to stop the Union's reneweddrive.In sum, I find that the above acts of interrogation, threats, and solicitation weredirected at the employees' self-organizational efforts and, as such, constituted inter-ference with, and restrain and coercion of, employees in the exercise of rights guar-anteed them in Section 7 of the Act 26Respondent argues further that, even if the acts complained of occurred and evenif they might be considered to have been violative of the Act, they were so isolatedas to call for no remedial action.Apart from the allegedly unlawful discharge-to-be discussedinfra-Ido not regard 8 separate incidents involving 6 different super-visors and constituting 12 distinct violations as being "isolated," even in a plant of600 to 700 employees.D. Fulghum's dischargeThe General Counsel takes the position that Howard Fulghum's discharge-described in detail inchron.7-resulted from his activities on behalf of the Union.Respondent, on the other hand, contends that Fulghum was discharged because herejected a promotion to salesman after first accepting it, because he was blockinglines of promotion, and because, therefore, he "would not perform in the best inter-est of the Company."Fulghum was first employed by Respondentlate inAugust 1959 in the beef cooleron the night shift. In mid-1963, he heard that Gene Rogers, who had been a "beef,tagger" for 7 years, was going out on the road as a salesman, and he asked PlantSuperintendent Vann if he could take Rogers' place.Vann told him that Rogers'new work was only temporary and that he would be back in the plant at a later date.19 The date alleged in the complaint was on or about January 15.20 In the complaint, dated on or about March 5.21Chron. 3.s2Chron. 8.22The complaint alleged this incident to constitute unlawfulinterrogationaswell assolicitation.I do not consider it to be such.211 might have regarded Supervisor Estes Fallin's threat toward and solicitation of hisbrother Amos in a different light if they had not been uttered in the presence of Amos'(nonbrother) supervisor."There was credible, uncontradicted testimony at the hearing that, at an earlier stage-of the Union's campaign-in the summer of 1963-Vice President and Plant Superintend-ent Vann told an employee who had asked him if he had heard how the Union wasmaking out that he had no definite information but that Respondent's employees were,better off than anyone else in town-their parking lot was full of new cars , and, finally,that he was sure there were three to five employees backing the Union and "there wasa way of making them be sorry."2e In so finding, I do not rely on the incident related inchron.10.I do not find,that conversation alleged as a violation in the complaint, and I had the impression thatcounsel for the General Counsel was learning of it for the first time at the hearing ,furthermore, he did not urge it as a violation in his brief. 328DECISIONS OF NATIONAL LABOR RELATIONS BOARDRogers' job was thereupon filled by another individual, but in July 1963 Fulghumreplaced that individual.Thereafter, until he was discharged, Fulghum's job wasthat of beef tagger.27As a beef tagger-still working the night shift-Fulghum, in frequent telephoniccontact with salesmen, was told of the particular preferences of individual customersas to the kinds and qualities of meats ordered, thereupon, he would make selectionsfrom among the meat ready for shipment and, by tagging selected pieces, wouldearmark them for specified customers.During this period, the only other persondoing beef tagging was Beef Cooler Foreman Donny Lewis (Fulghum's supervisor),who, among his other duties, tagged beef during the day. I find, in accordance withone of Respondent's contentions, that the job of tagging beef tended to give theincumbent a degree of familiarity with customers' requirements and preferenceswhich would constitute an asset in a sales position.There is no evidence in this record controverting Respondent's position, as estab-lished by Plant Superintendent Vann's testimony, that there was an opening for asalesman at or about Thursday, February 13, 1964. Furthermore, I credit Vann'stestimony to the effect that, in considering persons to fill the vacancy, having giventhought to the qualifications and potential of Fulghum and three or four other indi-viduals, he decided that Fulghum was the "best qualified."Thereupon, he decidedto offer the job to Fulghum.Thus-notwithstanding any implications to the contrary contained in the GeneralCounsel's arguments-I find that Vann's decision to offer Fulghum a sales job wasbased upon considerations unrelated to unions or unionism and wasnotoriginallydesigned to culminate in the termination of Fulghum's employment.28The offer having been made, however, I am at a loss to understand Vann'sreac-tion to Fulghum's subsequent failure to take advantage of the offer.Vann was, Ifind, fully aware of Fulghum's reasons for his decision-his satisfaction with presentjob, his and his wife's objections to his being away from home frequently, his wife'sfears that the cost of new clothing would result in a pay decrease, the necessity forthem to relocate so so soon after purchasing a new home, Fulghum's self-doubtsarising out of his lack of education, and the absence of a point of return at the plantshould he fail to make the grade as a salesman. Indeed, Assistant Sales ManagerStringer, with whom Fulghum had been dealing on this matter, accepted far less asa reasonable basis for Fulghum's decision.29Respondent's explanations for Vann's reaction, as displayedin histestimony or inargument herein, do not stand up under scrutiny:(1)Fulghum agreed to make the change, then backed out:Assuming, withoutfinding, that this would have made Fulghum a less desirable beef tagger, there is nofactual basis for the statement.At notime(as I have found) did he accept theoffer of a change, I find, further, that Vann was aware of this fact.(2)Fulghumwasblocking lines of promotion:(a)As above found, Vann toldFulghum that he had been on a training program for a salesman's job for a year, a"fact" which (I find) came as a surprise to Fulghum,sincehe had never been madeaware of it.Moreover, even if it be assumed that the job of beef tagger was asales-trainingoperation, (i) Fulghum hadnotbeen on the job a year (he had beenon it for 7-plus months), and (ii) Fulghum's predecessor, Gene Rogers, had beenon that job for 7 years before he was given a 2-month stintas a salesman. (b) Inthe past, salesmen-there are 25 to 27-were drawn from a number of sources. The"biggest portion" came from plant jobs-most of them from thenight shippingemployees with some others from among the truck drivers, from the curing cellar,and from other parts of the plant.During the past 12 years,three salesmen (oneno longer with Respondent) have come from the meat department, in which thebeef tagger works; but only one (Gene Rogers, the erstwhilesalesmanearlierreferred to) came from the job of beef tagger. (c) The short answer is contained inthe testimony of Vann, who stated that Respondent had no formal lines of promotion.vrAlthough, after several months "on the road," Gene Rogers returned to a job inthe plant,he did not go back to his old job at that time28Despite the absence, in this record, of evidence bearing upon the working conditionsof a journeyman-salesman for Respondent, the General Counsel makes no contentionthat a transfer from beef tagger to salesman would constitutea demotionNor, sinceI detect no unlawful motivation in the offer of a sales job, do I perceive any materialityin the fact that sales jobs are outside the bargaining unit which the Union seeks toorganize2D Seechron 7(e). SUNNYLAND PACKING COMPANY329Contributing to the total picture are the facts that Respondent had no complaintsabout Fulghum's performance as a beef tagger-on the contrary, he was considereda goodemployee; although, some months earlier, Gene Rogers had returned from hissalesman's job, he was not placed back on his old job as beef tagger, which was nowfilled by Fulghum; and, as of the date of this hearing, according to Vann's testimony,Rogers himself (who upon Fulghum's discharge, was assigned to the job of beeftagger and has been there ever since) was "blocking promotions" and "may be back[on the day shift, or] back on the road" as soon as "we can get another man." 30In sum, I find the reasons assigned by Respondent for Fulghum's discharge tolack plausibility 31 and must look further for the actual reason.Fulghum was active on behalf of the Union since the inception of its drive inJanuary 1963.He signed a union bargaining authorization card at the outset andsolicited the signatures of fellow employees on such cards.His direct efforts, eitheralone or with two others, resulted in the procurement of 75 signed cards and, fromthe beginning, he was the repository of all cards signed by employees, whether ornot the product of his personal solicitation.With respect to union meetings heldweekly during the campaign, he helped to procure meeting places and to spreadword of meetings among Respondent's employees. In January 1964, during theUnion's "second drive," he signed a new authorization card.As indicated, Fulghum's name appeared on the list of union adherents receivedby Respondent on January 13, 1964. (His was one of the three or four-out ofnine in the beef department night shift-whose names appeared thereon.) Shortlyafterward-seechron.5-his supervisor, Donny Lewis, expressed his disappoint-ment, called it a "wrong list," and (as I have found) unsuccessfully solicitedFulghum's withdrawal from union participation.Normally, knowledge of union activities acquired by Supervisor Lewis would bechargeable to Respondent.32Here, however, we have more. Plant SuperintendentVann's disclaimer of knowledge of Fulghum's union activities or interest must beexamined in the light of all the circumstances.Vann, according to his own testi-mony, received reports from supervisors about employees' union activities. (As hesaid in his testimony at this hearing, "We were entitled to keep up with it [i.e., suchinformation].")When he first addressed himself to the question he unequivocallydenied hearing of any connection between Fulghum and the Union execpt for thefact that his name was on the union list; later, asked if he had not learned fromsupervisors that Fulghum favored the Union and he was signing up a lot of employ-ees,Vann answered, "No, not from any of theemployees."[Emphasis supplied]Just before offering Fulghum a job as a salesman, but not necessarily before he haddecided to make the offer, Vann (so he testified) consulted Fulghum's supervisor,Lewis. I cannot believe that Lewis, at least at this time, would have omitted report-ing his earlier conversation with Fulghum about the Union. I find, on this record,that Vann was aware of Fulghum's union activities and sympathies, at least by thedate of discharge.332° Presumably, for the fob of beef tagger, which Fulghum is fully qualified to fill.81 In this determination, I am unable to find significant, and I do not rely on, the factthat there is some confusion as to the actual moment the decision to discharge wasmade and as to why Fulghum's final paycheck was ready on the morning of Monday,February 17.82Montgomery Ward & Company, Incorporated,115 NLRB 645, 647, enfd. 242 F. 2d497 (CA. 2), cert. denied 355 U.S 829a3Knowledge of union activity may and often of necessity must be based upon reason-able inference drawn from circumstantial evidence(See, e g ,N.L.R B v Link-BeltCompany,311 U.S 584, 602;N.L.R.B v. C W. Radcliffe and W. W. Maneke, d/b/aHomedale Tractor f Equipment Company,211 F 2d 309, 315 (CA. 9). Also see F. W.Woolworth Company v. N.L R B.,121 F 2d 658, 660 (CA.2) ;Hickory Chair Manu-facturing Company v. N.L.R B.,131 F 2d 849, 850 (CA. 4) ,Angsvell Curtain Coni.pany, Inc v NLR.B.,192 F. 2d 899, 903 (C.A. 7).) In assessing such evidence, how-ever, I do not rely on testimony to the effect that (1) Fulghum was active in helpingthe Union find meeting places, (2) one of the meeting places requested by the Union(and refused) was the county courthouse, and (3) Vann-who was also chairman ofthe county commissioners-knew of the request and refusal ; in the absence of testi-mony that Fulghum was involved in this particular request, the chain of logic attribut-ing to Vann an awareness of Fulghum's part, if any, in making the request is missinga vital link.Nor do I rely on testimony (although credited) that in the summer of 1963,Vann told an employee he knew there were three to five employees backing the Union ;even though Fulghum fitted this description, the testimony has no probative value inestablishing knowledge of this fact by Vann 330DECISIONSOF NATIONALLABOR RELATIONS BOARDUpon the entire record, and on what I am convinced is a fair preponderance of the,credible evidence(giving full consideration to the other unfair labor practices here'found, the implausibility of the reasons assigned for Fulghum's discharge,his unionactivities and Respondent's awareness thereof as found by me,and the timing of thedischarge relative to the surrounding circumstances),Iconclude and find thatRespondent'sunderlying reason for discharging Howard Fulghum was his activities,on behalf of the Union;and that, by such discharge,Respondent not only interferedwith, restrained,and coerced employees in the exercise of rights guaranteed them inSection 7 of the Act,but also discouraged membership in a union,in violation ofSection 8(a) (1) and(3) of the Act.IV.THE REMEDYHaving found that Respondent has engaged in certain unfair labor practices, Ishall recommend that it be ordered to cease and desist therefrom and to take certainaffirmative action in order to effectuate the policies of the Act.Having found that Respondent discriminated with respect to the hire and tenureof employment of Howard Fulghum, I shall recommend appropriate action: I shallrecommend that Respondent offer him full and immediate reinstatement to his formeror substantially equivalent position,without prejudice to his seniority or other rightsand privileges,and make whole for any loss of earnings suffered by him because ofthe discrimination by payment to him of a sum of money equal to the amount hewould have earned from the date of his discharge to the date of Respondent's offerof reinstatement,less his net earnings during said period.Backpay shall be com-puted on a quarterly basis in the manner prescribed by the Board in F . WWoolworthCompany,90 NLRB 289, with interest at the rate of 6 percent per annum computedquarterly.As the unfair labor practices committed by Respondent are of a character strikingat the roots of employee rights safeguarded by the Act,itwill also be recommendedthat Respondent cease and desist from infringing in any manner upon the rightsguaranteed in Section 7 of the Act.Upon the foregoing factual findings and cocnlusions,I come to the followingCONCLUSIONS OF LAW1.Respondent is an employer engaged in commerce within the meaning of Sec-tion 2(6) and(7) of the Act.2.The Union is a labor organization within the meaning of Section 2(5) of theAct.3.By discriminating in regard to the hire and tenure of Howard Fulghum byterminating his employment on or about February 17, 1964, and failing and refus-ing to reinstate him thereafter,because of his activities on behalf of a union,Respondent has engaged in and is engaging in unfair labor practices within themeaning of Section 8(a) (1) and(3) of the Act.4.By the foregoing conduct, by interrogating employees with respect to their or'other employees'union activities or leanings,by threatening economic or other'reprisals should employees continue to engage in union activities,and by solicitingemployees to withdraw from membership in a union, Respondent has interferedwith, restrained,and coerced employees in the exercise of rights guaranteed themin Section 7 of the Act,in violation of Section 8 (a) (1) thereof.The aforesaid unfair labor practices are unfair labor practices within the meaningof Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law and uponthe entire record in the case, and pursuant to Section 10(c) of the Act, I hereby rec-ommend that the Respodnent,Sunnyland Packing Company,Thomasville,Georgia,its officers,agents, successors,and assigns,shall:1Cease and desist from(a)Discouragingmembership in any labor organization by discriminating in,regard,to hire, tenure,or other conditions of employment.(b) Interrogating employees as to their or other employees'activities on behalfof a union.(c)Threatening employees with economic or other reprisals should they continueto engage in activities on behalf of a union.(d) Soliciting employees to withdraw from membership in a union.(e) In any other manner interfering with, restraining,or coercing its employeesin the exercise of their right to self-organization,to form labor organizations, tojoin or assist any labor organization,to bargain collectively through representatives SUNNYLAND PACKING COMPANY331,of their own choosing,to engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection,and to refrain from any and all suchactivities.2Take the following affirmative action which I find will effectuate the policies ofthe Act:(a)Offer Howard Fulghum immediate and full reinstatement to his former posi-tion even though this may necessitate displacement of a present incumbent(or, if hisformer position no longer exists,to a substantially equivalent position),withoutprejudice to his seniority or other rights and privileges.(b)Make Howard Fulghum whole for any loss of earnings suffered by reason ofthe discrimination against him,in the manner set forth in the section above entitled"The Remedy."(c)Preserve and, upon request,make available to the Board or its agents, for,examination and copying,all payroll records,social security payment records, time-cards, personnel records and reports, and all other records necessary to analyze the.amount of backpay due and the right of reinstatement.(d) Post at its place of business as Thomasville,Georgia, copies of the attachednotice marked"Appendix."34Copies of such notice,to be furnished by the RegionalDirector for Region 10, shall, after being duly signed by an authorized representa-tive of Respondent,be posted immediately upon receipt thereof, and be maintainedby it for a period of 60 consecutive days thereafter,in conspicuous places, includingallplaces where notices to employees are customarily posted.Reasonable steps-shall be taken by Respondent to insure that such notices are not altered,defaced, orcovered by any other material.(e)Notify the Regional Director for Region 10, in writing,within 20 days from-the date of the receipt of this Decision,what steps the Respondent has taken to com-ply herewith.3514 If this Recommended Order is adopted by the Board,the words"aDecision and-Order" shall be substituted for the words"the Recommended Order of a Trial Examiner"in the notice.If the Board'sOrder is enforced by a decree of a United States Court ofAppeals,the notice will be further amended by the substitution of the words"a Decreeof the United States Court of Appeals,Enforcing an Order"for the words"a Decisionand Order."151f this Recommended Order is adopted by the Board,this provision shall be modifiedto read:"Notify the Regional Director for Region 10, in writing,within 10 days fromthe date of this Order,whatsteps the Respondent has taken to comply herewithAPPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-aions Act,we notify our employees thatWE WILL NOT discourage membership in Amalgamated Meat Cutters andButcher Workmen of North America, AFL-CIO, or any other labor organiza-tion, by discriminating as to the hire,tenure,or any other term or condition ofemployment of any of our employees.WE WILL NOT ask employees about their or others'union activities;threatenthem with reprisals if they continue to engage in activities on behalf of a union;,or try to influence them to withdraw from membership in a union.WE WILL NOT in any other manner interfere with, restrain, or coerce ouremployees in the exercise of their right to organize;to form, join, or assist alabor organization;to bargain collectively through a bargaining agent chosen bythemselves; to engage in other concerted activities for the purpose of collectivebargaining or other mutual aid or protection;or to refrain from any suchactivities.WE WILL offer Howard Fulghum his former or a substantially equivalent job(without prejudice to seniority or other employment rights and privileges) andWE WILL pay him for any loss suffered because of our discrimination againsthim.All our employees are free to become or remain members of any labor organization.SUNNYLAND PACKING COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title) 332DECISIONS OF NATIONAL LABOR RELATIONS BOARDNOTE.-We will notifythe above-named employee if serving in the Armed Forcesof the United States of his right to full reinstatement upon application in accordancewith the SelectiveService Actand the Universal Military Training and Service Actof 1948,as amended,after discharge from theArmed Forces.Thisnotice must remain posted for 60 consecutivedaysfrom the date of posting,and must not be altered,defaced,or covered by any othermaterial.Employees may communicatedirectlywith the Board'sRegionalOffice,528Peachtree-Seventh Building,50 SeventhStreet NE., Atlanta,Georgia, Telephone No.Trinity 6-3311, Extension5357, if theyhave any questions concerning this notice orcompliance with its provisions.The Fafnir Bearing CompanyandInternational Union,UnitedAutomobile, Aerospace and Agricultural Implement Workersof America,Local No. 133, UAW,AFL-CIO.Cases Nos. 1-( A-4175,1-4361, and 1-CA-4477.March 1, 1965DECISION AND ORDEROn November 30, 1964, Trial Examiner Samuel Ross issued hisDecision in the above-entitled proceeding, finding that Respondenthad not engaged in unfair labor practices as alleged in the com-plaint and recommending that the complaint be dismissed in itsentirety, as set forth in the attached Trial Examiner's Decision.Thereafter, the Charging Party filed exceptions to the Trial Exam-iner'sDecision and a supporting brief.The Respondent filed abrief in support of the Trial Examiner's Decision, and later filedcross-exceptions, a supporting brief, and an answering brief.Pursuant to the provisions of Section 3(b) of the National LaborRelationsAct, as amended, the National Labor Relations Boardhas delegated its powers in connection with this case to a three-member panel [Chairman McCulloch and Members Fanning andJenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theTrialExaminer'sDecision, the exceptions, the briefs, and theentire record in this case, and hereby adopts the findings, con-clusions,' and recommendations of the Trial Examiner .21The conclusionsof theTrial Examiner arebasicallyin accordwith our recent decisioninWestinghouse Electric Corporation(MansfieldPlant),150 NLRB 1574. Of par-ticular significance in this case is the lack of adverse impact on unit employees ofthe contractingout by Respondent.We do not, however,adopt the Trial Examiner's conclusions as to the significance ofthe general management rights clause in the contract.Cf.General Motors Corporation,Buick Motor Division Parts Warehouse,149 NLRB 396;Shell OilCompany,149 NLRB 283.2 As the record,including the exceptions and briefs,adequately setsforth the issuesand the positions of the parties,the Respondent's requestfor oral argument is herebydenied.151 NLRB No. 40.